Citation Nr: 0844158	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-15 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1983 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In January 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the veteran's file.

In a decision, dated in March 2006, the Board reopened the 
claim of service connection for hypertension and then denied 
the claim on the merits.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In memorandum decision in May 2008, the 
Court set aside the Board's decision and remanded for further 
adjudication consistent with the Court's memorandum decision.  
As the Board's decision has been set aside in its entirety, 
the Board will address both whether the claim is reopened and 
the merits of the claim.

In October 2008, the veteran submitted additional evidence in 
support of his claim.  Although the veteran initially 
indicated that he did not waive the right to have the 
evidence considered by the RO, the veteran's representative 
subsequently presented a written waiver to allow the Board to 
consider the additional evidence without initial RO 
consideration.  

Before deciding the claim of service connection for 
hypertension on the merits, the claim is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.



Finality of the Rating Decision of April 1993 by the RO

In its memorandum decision in May 2008, the Court did not 
address the veteran's argument as to the finality of the 
rating decision of April 1993 by the RO, denying service 
connection for hypertension.  The veteran argues that 
presumption of administrative regularity as to the mailing of 
the RO's decision is rebutted by the failure of VA to show 
that a decision was mailed, citing Chute v. Derwinski, 1 Vet. 
App. 352 (1991).  By rebutting the presumption of 
administrative regularity as to the mailing of the RO's 
decision, the veteran argues that he has pending claim of 
service connection, not a claim to reopen.  

A pending claim is an application, which has not been finally 
adjudicated.  A finally adjudicated claim is one, which has 
been allowed or disallowed by the agency of original  
jurisdiction, the action having become final by the 
expiration of 1 year  after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  A claim to reopened is an application for a 
benefit received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160.

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the  evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  38 C.F.R. § 3.104(a). 

The Board disagrees with the veteran's analysis of the 
presumption of administrative regularity as to the mailing of 
the RO's decision.  While the file does not contain a copy of 
the notification of the RO's decision of April 1993 to the 
veteran, this does not equate to finding that notice was not 
sent as argued by the veteran.



The law requires only that the VA mail a notice of the RO's 
decision and then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
(Appellant's assertion that he never received the RO's 
decision, standing alone, was not clear evidence to the 
contrary to rebut the presumption that notice was properly 
mailed, citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (citing to United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)). 

The presumption of administrative regularity as to the 
mailing of the RO's decision can be rebutted only by clear 
evidence to the contrary, that is, evidence of irregular 
mailing practices or that the regular mailing practices were 
not followed.  Woods v. Gober, 14 Vet. App. 214, 200 (2000).  
When the presumption of administrative regularity is 
rebutted, the burden then shifts to VA to establish that the 
RO's decision was mailed. 

The initial burden to rebut the presumption of administrative 
regularity rests with the veteran.  In this case, the veteran 
has not submitted any such evidence and the appellant can not 
rely on the fact that the record does not contain a copy of 
the notice.  See Butler v. Principi, 244 F.3d 1337, 1340 
(Fed. Cir. 2001) (The Court properly applied presumption of 
regularity to the mailing of notice of appellate rights even 
though the record did not contain the actual document). 

The veteran relies on Chute v. Derwinski, 1 Vet. App. 352 
(1991), for the proposition that the presumption of 
administrative regularity as to the mailing of the RO's 
decision is rebutted by the failure of VA to show that a 
decision was mailed.  

This case is distinguishable from Chute.  In Chute, the Court 
held that not only had VA failed to make a showing that the 
decision was mailed, but after the Board's decision was 
issued the veteran wrote to his representative and to the RO 
and that neither letter reflected that the veteran had 
received a copy of the Board's decision. The Court pointed 
out that the veteran's letters appeared to be efforts, by the 
veteran, to seek further information regarding the status of 
his case, thus indicating he had not received a copy of the 
Board's decision.  

The Court found that the evidence, namely, the letters by the 
veteran, was sufficient to rebut the presumption of 
administrative regularity.  Clearly, the Court relied on 
evidence submitted by the veteran to rebut the presumption.  
Just as clear in this case, there is no evidence of irregular 
mailing practices or that the regular mailing practices were 
not followed, other than that the record does not contain a 
copy of the notice, which by itself is insufficient to rebut 
the presumption.  

As the veteran has not offered clear evidence to the contrary 
to rebut the presumption of administrative regularity as to 
the mailing of the RO's decision, the burden does not shift 
to VA to establish that the RO's decision was mailed. 

For this reason, finality attached to the rating decision of 
April 1993 by the RO, denying service connection for 
hypertension.  And the proper procedural status of the claim 
is one to reopen a previously denied claim and not a pending 
claim.  38 C.F.R. § 3.160.


FINDINGS OF FACT

1. In an unappealed April 1993 rating decision, the RO denied 
service connection for hypertension.

2. The additional evidence presented since the unappealed 
April 1993 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The rating decision in April 1993 by the RO, denying the 
veteran's claim of service connection for hypertension, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2008).

2. New and material evidence to reopen the claim of service 
connection for hypertension has been presented and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
for hypertension is resolved in the veteran's favor, the only 
matter disposed of in this decision, further discussion here 
of compliance with the VCAA with regard to the claims to 
reopen is not necessary.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural History and Evidence Previously Considered

In the unappealed rating decision in April 1993, the RO, in 
pertinent part, denied service connection for hypertension 
because hypertension was not shown in service and although 
hypertension was diagnosed on VA examination, there were no 
recorded blood pressure readings to support the diagnosis.  

The pertinent evidence of record at the time of the RO's 
decision in April 1993 is summarized as follows:

The service treatment records show that on entrance 
examination blood pressure was 130/84.  The remainder of the 
service treatment records show the veteran's blood pressure 
was normal except on three occasions; in February 1984, the 
reading was 120/90; in October 1991, the reading was 126/90; 
and in February 1992, the reading was 128/90.  On separation 
examination, the veteran's blood pressure was 126/80.  

After service, the veteran was initially diagnosed with 
untreated hypertension on VA examination in February 1993, 
but no blood pressure readings accompanied the diagnosis.

Current Application

Although the prior decision in April 1993 by the RO is final, 
it may nevertheless be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 5108. 



As the veteran's application to reopen the claim of service 
connection for hypertension was received before August 29, 
2001, the regulatory definition before that date applies.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence and Analysis  

The additional relevant evidence presented since the rating 
decision in April 1993 is summarized as follows:

VA records starting in November 1997, which recorded elevated 
blood pressure and along with a diagnosis of and treatment 
for hypertension.  Thereafter, elevated blood pressure have 
been documented since 2001, and the diagnoses include poorly 
controlled hypertension, benign hypertension, and 
hypertensive cardiovascular disease.

In a statement, dated in December 2003, the veteran's private 
physician, T.G., MD., stated that the veteran's service 
treatment records reflected blood pressure readings that were 
consistent with hypertension in 1991 and 1992.

On VA examination in January 2004 to determine whether the 
veteran's current hypertension was related to the blood 
pressure readings in service, the examiner indicated that the 
file was incomplete as records from 1990 to 1993 were 
missing, but the examiner expressed the opinion that the 
veteran had high blood pressure in service.  

In an addendum in February 2004, the same VA examiner 
indicated that following a review of the record, dating back 
to January 1983, the veteran had elevated blood pressure 
readings during service, but he also had other readings that 
were normal and that the elevated readings were not confirmed 
by other readings.  In March 2004, the same VA examiner 
expressed the opinion that the veteran's current hypertensive 
condition was not manifest in service or within one year 
following discharge from service.

As the claim of service connection was previously denied 
because there was no evidence of hypertension during or after 
service, the additional evidence of post-service elevated 
blood pressure and the assessment of hypertension is new 
evidence as it was not previously submitted to the RO, and it 
is new and material evidence as it bears directly and 
substantially upon the matter under consideration, that is, 
evidence of current hypertension, the absence of which was 
the basis for the prior denial of the claim in April 1993.  
For this reason, the additional evidence is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for hypertension is reopened.  To this 
extent only, the appeal is granted. 


REMAND

In its memorandum decision, the Court determined that the 
Board failed to discuss evidence favorable to the veteran's 
claim and that the application of the rating criteria for 
hypertension at 38 C.F.R. § 4.104, Diagnostic Code 7101, to 
establish service connection for hypertension, was incorrect.   

Under the duty to assist, the Board determines that a VA 
medical examination and opinion is necessary to decide the 
claim on the merits. 

Accordingly, the case is REMANDED for the following action: 

1. Afford the veteran a VA examination by 
a cardiologist, to determine whether it is 
at least as likely as not that the 
evidence shows that the veteran suffered 
from high blood pressure while in service 
and whether there is a nexus between the 
elevated blood pressure readings in 
service and the current hypertension?

The claims folder must be made available 
to the examiner for review.

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance of the following:

(a) Normal and elevated blood pressure 
readings were documented during service. 

(b) On VA examination in February 1993, 
the diagnosis was untreated hypertension, 
but no blood pressure readings 
accompanied the diagnosis.

(c) After service, elevated blood 
pressure and a diagnosis of hypertension 
were first documented in 1997.

Also, in formulating the opinion, the term 
"at least as likely as not" does not mean 
"within the realm of possibility." Rather, 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation. 

2.  After the above has been completed, 
the claim should be readjudicated.  If the 
benefit sought remains denied, provide the 
veteran with a supplemental statement of 
the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


